Citation Nr: 0724626	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for chronic psychosis 
associated with heavy drug use.

2.	Entitlement to service connection for an acquired 
psychiatric disorder other than chronic psychosis associated 
with heavy drug use, including major depression.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Wilmington, 
Delaware, which determined that new and material evidence        
had not been received to reopen a previously denied claim for 
service connection for chronic psychosis, associated with 
heavy drug use.  

Thereafter, in an August 2004 Board decision on a separate 
matter of entitlement to special monthly pension, and 
granting that claim on its merits, it was observed          
that the veteran had filed a March 2004 notice of 
disagreement (NOD) with the September 2003 decision -- 
although the RO had not furnished him with a statement of the 
case (SOC) on his petition to reopen, the next stage in the 
process of filing an appeal to the Board.  See 38 C.F.R. §§ 
19.29, 20.200 (2006).                 The Board remanded the 
petition to reopen to the RO for issuance of an SOC 
pertaining to the claim.  See Manlincon v. West, 12 Vet. App. 
238 (1999).             

On remand, the RO then issued an August 2005 SOC addressing 
both the petition to reopen, and an original claim for 
service connection for a psychiatric disorder   other than 
associated with in-service substance abuse, following which 
the veteran submitted a timely VA Form 9 (substantive 
appeal).  So these issues will each be considered 
accordingly.

In November 2005, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  Following the hearing,           in January 2006, 
the veteran submitted additional evidence (consisting of a 
December 2005 report from a private nurse), and he waived his 
right to have this additional evidence initially considered 
by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).  

Presently, the Board is denying the veteran's petition to 
reopen a claim for service connection for chronic psychosis 
associated with heavy drug use.  But further development and 
consideration remains necessary pertaining to the original 
claim for service connection for a psychiatric disorder other 
than related to in-service drug abuse.  So that additional 
claim is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	By way of an April 1972 rating decision, the RO denied the 
veteran's original claim for service connection for chronic 
psychosis associated with heavy drug abuse.  He was notified 
of that decision later that month, and did not file a           
timely appeal in response.

2.	While additional evidence has been received since that 
determination which    was not previously of record, it 
nonetheless does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.


CONCLUSIONS OF LAW

1.	The RO's April 1972 rating decision denying the veteran's 
claim for service connection for chronic psychosis associated 
with heavy drug abuse became final on the merits.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2006).

2.	New and material evidence has not been received to reopen 
the claim for  service connection for chronic psychosis 
associated with heavy drug abuse.                38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a petition to reopen a previously denied claim for 
service connection), therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements in regard to 
satisfactory implementation of the VCAA's duty to notify and 
assist, the RO has undertaken appropriate measures to notify 
the veteran of the procedures for the continuing development 
of his claim.  Initially, through issuance to the veteran 
various detailed VCAA notice letters,         and an August 
2005 SOC, the criteria for content-specific notice as defined 
under the Pelegrini II decision were effectively met.

To this effect, the preliminary notice letter issued by the 
RO in June 2003, informed the veteran of the general type of 
evidence that was required to substantiate his petition to 
reopen, i.e., that which constituted new and material 
evidence to reopen his previously denied claim for service 
connection.  That correspondence then proceeded to offer an 
explanation as to the mutual responsibility between VA and 
the veteran and himself to obtain additional evidence 
relevant to the disposition of the claim at issue -- 
including that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which he could identify any further 
sources of private treatment records.  A subsequent May 2005 
letter contained substantially similar VCAA notice 
information, and also set forth a request for further private 
medical records from several specified treatment sources.  
Hence, the notice information was sufficiently detailed and 
informative that the first three elements of satisfactory 
notice as set forth through the Pelegrini II decision have 
been met.  

Additionally, the May 2005 notice correspondence included 
language requesting that if the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send it to the RO; and further, that if he had any 
other evidence or information which he believed would 
support his claim, to notify that agency.         So the 
fourth and final element of VCAA notice was likewise met.   

There is specific legal authority that was issued relatively 
recently pertaining to a petition to reopen a previously 
denied claim for VA benefits.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that VA must provide a claimant 
with           case-specific notice of the legal requirement 
of "new" and "material" evidence      as the pre-requisite 
for reopening a previously denied claim.  And in this regard,       
the content of the VCAA notice issued must inform him of the 
"unique character         of evidence that must be 
presented" to reopen the denied claim in that case.                     
In providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial.  The failure to describe 
what would constitute "material" evidence in particular, in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus the absence of such 
information would not be harmless error.  

Here, through the aforementioned May 2005 notice 
correspondence, the RO included explanation that the 
veteran's claim was previously denied because of willful 
misconduct associated with a pattern of in-service drug 
abuse.  As a result,  it was explained, he must submit 
evidence that related to this fact to constitute "material" 
evidence.  Also, "new" evidence would consist of that not 
previously    of record on this essential element.  So the 
content of the information provided concerning the evidence 
necessary to establish the veteran's petition to reopen 
satisfied the criteria set forth in the Kent decision.  

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date pertaining to the adjudication of 
his petition to reopen, this was nonprejudicial.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that the preponderance of the evidence is against 
reopening the claim for service connection for a psychiatric 
condition associated with a history of substance abuse, and 
it is not required that the claim undergo de novo 
reconsideration on the merits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim on appeal.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
the present case at hand, the initial June 2003 VCAA letter 
preceded by several months the issuance of September 2003 
rating decision on appeal.  However, the May 2005 notice 
letter was sent nearly two years after the decision in 
question, and thus was not consistent with the requirements 
above as to what constitutes timely notice.     
This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claim, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication        of it.  Following the issuance of the 
above-referenced May 2005 notice letter,           the 
veteran had ample opportunity to respond prior to the date of 
the August 2005 SOC continuing the denial of his claim.  
During this timeframe, additional records of VA outpatient 
treatment were obtained and associated with the veteran's 
claims file.  There is no indication of any outstanding 
medical evidence that has not already been obtained and 
associated with the claims file.  There is admittedly some 
further evidence that has been obtained after issuance of the 
August 2005 SOC, consisting of VA treatment records, and 
records pertaining to disability benefits from the Social 
Security Administration (SSA) -- and for which the RO has not 
yet sent a supplemental SOC (SSOC), as generally done upon 
receipt of further substantive evidence.  See 38 C.F.R. § 
19.31 (2006).  But the absence of a SSOC   in this regard is 
nonprejudicial, given that the basis for present denial of 
the petition to reopen is primarily the applicable 
regulations precluding service connection for disability 
incurred due to substance abuse.  See Bernard, 4 Vet. App. at 
394.  Regarding a December 2005 private nurse's statement, 
furthermore, which does directly address the determinative 
issue of causation, it warrants mention that this was 
submitted along with a waiver of initial consideration by the 
RO.

For these reasons also, the Board finds that regardless of 
the timing of the subsequent VCAA notice letter, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."         
See Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328             (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  See, too, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006)(the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist        the veteran with the development of 
his claim.  Already on file prior to the veteran's petition 
to reopen, were extensive VA hospitalization and outpatient 
treatment records, the reports of several VA medical 
examinations, and records of treatment at several private 
hospitals, frequently for physical conditions unrelated to 
the claimed mental health disorder.  In connection with the 
current petition to reopen, the RO has obtained further VA 
medical records, and records concerning receipt of SSA 
benefits.  To support his claim, the veteran himself has 
provide several personal statements, and the report of a 
December 2005 medical evaluation performed by a clinical 
psychiatric nurse.  He has also provided testimony during a 
November 2005 hearing before the undersigned VLJ of the 
Board.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Petition to Reopen

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

With respect to claims filed after October 31, 1990, as in 
this case, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105;             38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

Through the April 1972 RO rating decision that adjudicated 
and denied                  the veteran's original claim for 
service connection for a psychiatric disorder,                
it was determined that the claimed condition was the result 
of the veteran's own pattern of substance abuse during 
service, which would constitute willful misconduct under VA 
regulations.  The essential basis for the denial was that 
claimed chronic psychosis was associated with heavy drug 
abuse.  In this regard, the veteran's service medical records 
(SMRs) reflected that he was admitted to a psychiatric work-
up in service because of extreme anxiety, withdrawal and 
other mental health-related symptoms.  A diagnosis of chronic 
psychosis was entered, which was considered to be 
attributable to heavy drug abuse as listed on a    Medical 
Board Report, and the veteran was discharged from service for 
reason of the same.  As a condition that was deemed due to 
willful misconduct, by regulation the claimed psychiatric 
disorder was not a compensable disability.  

The RO then notified the veteran of the April 1972 rating 
decision later that month, and he did not commence an appeal 
of it through filing a timely NOD within           one-year 
of its issuance.  So that decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 
(2006).  Furthermore, this, in turn, means there must be new 
and material evidence since those decisions to reopen his 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002),    38 C.F.R. § 3.156 
(2006); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been received since the RO's April 1972 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claim 
for service connection was received in June 2003, after that 
cutoff date.  So the amended version of § 3.156(a), providing 
a new definition of new and material evidence, applies to his 
current appeal.
    
According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Following issuance of the April 1972 rating decision in 
question, additional items of evidence have been received 
from several sources that have some relevance to the claim 
under consideration.  This newly received evidence consists 
of:  the extensive reports of VA hospitalization and 
outpatient treatment; the reports of several VA examinations, 
to particularly include March 2001 and February 2003 
psychiatric examinations; records of hospitalization at 
various private treatment facilities, between 1984 and 1994; 
the December 2005 report of P.B., a private nurse and 
psychiatric clinical specialist; records pertaining to the 
receipt of SSA disability benefits; and various personal 
statements provided by the veteran himself, as well as his 
hearing testimony during a November 2005 hearing before the 
undersigned VLJ of the Board.

While as indicated, the newly obtained medical evidence in 
this case generally includes information pertaining to 
psychiatric evaluation and treatment, as the veteran's 
petition to reopen is premised upon his alleged history of 
substance abuse, the operation of the applicable VA law and 
regulations would significantly narrow the potential basis of 
entitlement, if not entirely remove it, and notwithstanding 
what the evidence indicates.  See again, 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(d).  In Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the U. S. Court of Appeals for the Federal 
Circuit ("Federal Circuit") further clarified that 
compensation could not be awarded either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  This decision also held that the only 
applicable remaining basis for entitlement where substance 
abuse was a factor, was that of service connection for an 
alcohol or drug abuse disability acquired as secondary to a 
non-willful misconduct, service-connected disability.  The 
Federal Circuit indicated that such an award would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id. at 1381.  

In view of this precedent decision, the Board's current 
review of the evidence will primarily encompass whether the 
limited exception to the willful misconduct doctrine as 
prescribed above has been satisfied.  Keep in mind, though, 
that the veteran is not presently service-connected for any 
disability.  He is in receipt of special monthly pension 
benefits, although this is due to impairment from nonservice-
connected disability.  This further precludes the likelihood 
of the viability of the available theory of recovery under 
Allen v. Principi.

Considering first, the reports of VA hospitalization and 
outpatient treatment of record, these identify evaluation and 
treatment for a depressive disorder beginning in 1996, and 
commencing in March 2003 instances of participation in group 
counseling sessions on an intermittent basis.  These records 
objectively pertain to continuing treatment post-service, but 
do not refer to the etiology of the condition claimed.  

Reviewing next the reports of pertinent VA medical 
examinations, the report of a March 2001 psychiatric 
examination indicates the diagnosis of major depression of a 
severe degree, strongly associated with chronic pain as a 
result of injuries that were sustained while not in the 
military.  The February 2003 examination stated a diagnosis 
of major depressive disorder, substance abuse in remission, 
and personality disorder, not otherwise specified (NOS) -- 
and identified the likely cause of these disorders as a 
multifactorial influence of various life circumstances, and a 
pattern of prior substance abuse.  It was emphasized that 
there was no persistence of chronic psychosis from service, 
and thus a diagnosis of this condition was not applicable at 
that time. 

The records of treatment at several private hospitals, on 
various instances between January 1984 and April 1994, are 
generally for physical conditions unrelated to the claimed 
mental health disorder, including manifestations of post-
service neck and back injuries.  

The December 2005 report of P.B., a private nurse and 
psychiatric clinical specialist, summarized that the 
veteran's present psychiatric profile was due to a 
combination of in-service anxiety provoking events and heavy 
substance abuse.  The current diagnosis was that of major 
depressive disorder, pain disorder and alcohol abuse.  This 
opinion identifies substance abuse as a precipitating factor      
of current illness, although not in the sense contemplated by 
the holding in               Allen v. Principi -- i.e., where 
substance abuse itself originated from already service-
connected disability. 

The copy of a March 1999 administrative decision issued by 
the SSA documents that the veteran was found to be disabled 
due to the primary diagnosis of an affective (mood) disorder, 
and secondary diagnosis of disorders of the back (discogenic 
and degenerative), as of June 5, 1994.  

Additionally, the Board has evaluated the personal statements 
provided by             the veteran, along with his recent 
hearing testimony, and notes that the contentions specified 
therein are largely cumulative of that already provided at 
the time of           the original denial.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  See, too,       Untalan 
v. Nicholson, 20 Vet. App. 467, 470 (2006) (the presentation 
of new arguments based on evidence already of record at the 
time of the previous decision does not constitute the 
presentation of new evidence).  It warrants mention that he 
has not suggested, nor does the evidence otherwise indicate, 
that a claimed substance abuse disorder originated 
secondarily to another service-related disorder.  

Accordingly, the evidence which has been added to the claims 
file since the RO's April 1972 original decision on the 
veteran's claim, is not material to the outcome of this 
claim, and hence, does not warrant reopening of it.  See 
Hickson v. West,       11 Vet. App. 374, 378 (1998).  Whereas 
new and material evidence has not been presented to reopen 
the finally disallowed claim for service connection for 
chronic psychosis associated with heavy drug abuse, the 
benefit of the doubt doctrine     does not apply, and the 
petition to reopen must be denied.  See Annoni v. Brown,         
5 Vet. App. 463, 476 (1993).


ORDER

The petition to reopen a claim for service connection for 
chronic psychosis associated with heavy drug use is denied.


REMAND

As an original claim for adjudication and consideration on 
the merits, the veteran further claims entitlement to service 
connection for a psychiatric disorder other than as a 
manifestation of drug abuse during service.  And as 
mentioned, service connection on a direct basis is entirely 
precluded for disability incurred or aggravated due to 
substance use.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).   
See also VAOPGCPREC 7-99 (June 9, 1999).  The requisite 
evidence of in-service onset of disability would therefore 
have to consist of distinct events or symptomatology apart 
from substance abuse.  In order to establish a causal 
relationship between current disability and service, medical 
evidence of this relationship is necessary.  See 38 C.F.R. § 
3.303(d) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.") See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000).  To resolve the 
question of causal nexus, VA should obtain as warranted the 
opinion of a qualified medical professional.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Based upon the circumstances of the present case, obtaining 
such a comprehensive opinion would assist in determining 
whether the veteran does in fact have a disorder incurred in 
service by reason other than substance abuse.  His SMRs 
include a December 1971 in-service examination noting the 
diagnosis of inappropriate affect, anxiety.  A January 1972 
report from the Fort Carson Army Hospital states that it was 
difficult to determine an accurate diagnosis after 
observation, with the most likely diagnosis that of 
borderline or pseudoneurotic schizophrenia manifested by 
severe withdrawal, pan anxiety, severe ambivalence and 
questionable auditory hallucinations.  He was later 
transferred to Fitzsimons General Hospital, where he 
underwent evaluation by a Physical Evaluation Board (PEB).  
The February 1972 PEB report described his condition as 
psychosis, chronic, associated with          heavy LSD and 
marijuana abuse, repeated AWOLs and difficulty with the law,   
and precipitating stress and anxiety.  It was recommended 
that he undergo separation from service because of this 
condition.   

Aside from the previously claimed disorder of chronic 
psychosis, itself due to        drug abuse (and for which the 
petition to reopen a claim for service connection    has been 
denied), the findings offered by competent treatment 
providers on  whether events besides drug abuse caused 
psychiatric disability includes those obtained on various VA 
examinations.  A March 2001 VA examiner, in this regard, 
diagnosed major depression, of a severe degree, strongly 
associated with chronic pain as a result of injuries 
sustained after military service.   

On re-examination in February 2003, the diagnosis was major 
depressive disorder chronic, recurrent; substantive abuse in 
remission; and personality disorder, NOS.  The psychiatric 
examiner stated he had reviewed the claims file.  There was 
no evidence of the persistence of chronic psychosis from 
service.  In reference to      the etiology of depression, he 
observed that it was multifactorial, and included childhood, 
chronic physical pain, economic difficulties, intermittent 
relationship problems, and the adverse neurophysiologic 
effects of chronic alcohol abuse, reportedly in relative 
remission.  Of note, the opinion on the general factors that 
contributed to the veteran's diagnosed depression did not 
comment on what if any role events from the veteran's service 
might have had.  The primary purpose of the examination was 
to determine competency to handle VA funds.  The veteran was 
considered to be competent.


Also, the December 2005 report of P.B., a private nurse and 
psychiatric clinical specialist, states that according to the 
veteran, he had experienced extreme anxiety and confusion on 
hearing accounts of service from numerous soldiers returning 
from Vietnam, and he had an ethical reservation with becoming 
involved in that conflict while in the service.  It was 
further stated that the veteran was exposed to frequent and 
intense substance use on the military bases where he was 
stationed.  The evaluating clinical specialist concluded that 
the combination of these factors appeared to have led 
directly to his psychiatric symptoms in service.  While the 
veteran no longer had psychotic symptoms, his chronic 
depression (and substance abuse) had continued since service.  
The current diagnostic impression was major depressive 
disorder, pain disorder and alcohol abuse. 

Having reviewed these opinions, and particularly those of the 
February 2003 VA examiner and December 2005 clinical 
specialist, they substantiate the possibility that in-service 
events other than drug usage alone caused the onset of 
disability.  Admittedly, neither rules out substance abuse as 
a relevant factor.  The former opinion of the VA psychiatrist 
is likewise non-specific as to what if any role service may 
have had.  Consequently, a more conclusive opinion on medical 
nexus is required, that indicates whether in all likelihood 
the veteran currently has a psychiatric disorder due to 
events from service that are reasonably distinguishable from 
a history of substance abuse.  Hence, a supplemental opinion 
should be obtained February 2003 VA examiner for this 
purpose, based on the opportunity to review the recently 
received December 2005 clinical specialist's statement.              
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).   

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:





1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Wilmington VA Medical 
Center (VAMC) since August 2005,        
and then associate all records obtained 
with the  claims file.  

2.	If possible, have the physician who 
examined the veteran in February 2003 
submit an addendum to that evaluation.  
Specifically, the examiner is requested 
to again review the relevant evidence 
in this case and provide a supplemental 
opinion with regard to whether the 
veteran has any current psychiatric 
disability (including, but not limited 
to depressive disorder) that is at 
least as likely as not (i.e., 50 
percent or greater probability) 
etiologically related to his military 
service, arising out of events that 
that are reasonably distinguishable 
from a documented history of substance 
abuse.  (This is also in view of the 
fact that a previous claim for service 
connection for chronic psychosis 
associated with heavy drug abuse was 
denied, as have been attempts to reopen 
that decision). In rendering this 
determination, please take into account 
in particular, the December 2005 report 
of P.B., private nurse and psychiatric 
clinical specialist, concerning the 
extent to which the veteran's 
experiences from service were a factor 
in the development of a psychiatric 
disability. 
 
If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination. (Note: if this latter 
situation arises, this may require 
having the veteran re-examined.) 
If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  It is 
absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand. 

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder other than chronic 
psychosis associated with heavy drug 
use, including major depression, in 
light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his attorney an SSOC and give them 
time to respond before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).







______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


